IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               February 19, 2008
                                No. 07-60170
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

REGINALD DIXON

                                            Plaintiff-Appellant

v.

CHRISTOPHER B EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT
OF CORRECTIONS; MARGARET BINGHAM, Superintendent of Central
Mississippi Correctional Facility; LINDA SIMMONS, Mississippi State
Penitentiary Postal Supervisor

                                            Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:06-CV-184


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Reginald Dixon, Mississippi prisoner # 95262, moves for leave to proceed
in forma pauperis (IFP) on appeal from the district court’s dismissal of his
42 U.S.C. § 1983 complaint for failure to state a claim upon which relief could be
granted. The district court denied Dixon leave to proceed IFP on appeal,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60170

certifying that the appeal was not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).
      In his IFP motion, Dixon contends that prison officials’ failure to log his
mailing of a petition for a writ of certiorari to the United States Supreme Court,
which was denied as untimely filed, deprived him of the opportunity to prove
that he had timely filed his petition under the prison mail box rule and,
consequently, denied him access to the courts.
      Dixon did not avail himself of the prison’s legal mail system and, therefore,
deprived himself of its benefits, including the prison mail log.               See
FED. R. APP. P. 25(a)(2)(C). Dixon has not demonstrated that the defendants
denied him access to the courts. His appeal has no arguable basis in law or fact
and, therefore, is frivolous. Moreover, as Dixon failed to address the district
court’s stated grounds for certifying that his appeal was not taken in good faith,
he has waived the issue. See Baugh, 117 F.3d at 202; Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly,
Dixon’s motion for leave to proceed IFP on appeal is DENIED and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. 42.2.
      The dismissal of this appeal as well as the district court’s dismissal of his
complaint for failure to state a claim each count as a strike under 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Dixon
is CAUTIONED that if he accumulates three strikes under § 1915(g), he will not
be able to proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2